Citation Nr: 0012652	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of post-cessation residuals of radical retropubic 
prostatectomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Since his radical retropubic prostatectomy, the veteran 
has incurred stress incontinence and high urinary frequency; 
he must use the bathroom six to seven times in an eight hour 
period.

2.  The evidence does not show that the veteran's stress 
incontinence requires the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no higher, for 
post-cessation residuals of prostate cancer are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.115a, Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran's prostate cancer was service connected in August 
1997 on a presumptive basis under the provisions of 38 C.F.R. 
§ 3.307(a)(6), based on exposure to herbicides during service 
in the Republic of Vietnam.  The RO initially assigned his 
disability a noncompensable rating under Diagnostic Code 
7528; however, following radical retropubic prostatectomy 
surgery, which was performed on the veteran in September 
1997, the RO assigned a 100 percent disability rating under 
Code 7528 in a January 1998 rating decision effective from 
August 8, 1997.

Diagnostic Code 7528 rates all malignant neoplasms of the 
genitourinary system as 100 percent disabling.  However, a 
note to Diagnostic Code 7528 states as follows:  "Following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months...  If there has been no reoccurrence 
or metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant."  Hence, post-
cessation residuals are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  The Board notes that 
the record in this case shows that voiding dysfunction, as 
opposed to renal dysfunction, is the veteran's predominate 
problem.

In connection with his claim, the veteran was evaluated on an 
August 1998 VA genitourinary examination, the report of which 
indicated that had no recurrence of his prostate cancer since 
the surgery.  However, it was noted that the veteran had 
increased urinary frequency compared to prior to his radical 
prostatectomy and that mild stress incontinence was present.  
It was also noted that the veteran has been impotent since 
the prostatectomy, and only intracorporeal injections were 
successful in allowing intercourse.  The veteran further told 
the examiner that he was required to wear a pad when he wore 
light-colored trousers.

Based on the results of the August 1998 genitourinary 
examination, the RO assigned a 20 percent rating under the 
voiding dysfunction provisions of 38 C.F.R. § 4.115a 
effective from November 1, 1998.

In his October 1998 VA Form 9, the veteran stated "I now 
have to wear dark trousers to camouflage the wet spots.  I do 
not void completely.  In an eight hour period I go to the 
bathroom six to seven times.  If I am sitting and make a 
sudden movement, I will void on the spot.  I wear pads at 
times, especially when wearing light color trousers.  A 
rating of 60 percent is more in line with my condition."

The severity of a voiding dysfunction is ascertained, for VA 
rating purposes, by application of the criteria set forth 
under 38 C.F.R. § 4.115a of 38 C.F.R. Part 4 (Schedule).  A 
voiding dysfunction is evaluated on the basis of the 
particular condition of urine leakage, frequency, or 
obstructive voiding.  Continual urine leakage requiring the 
use of an appliance or the use of absorbent materials which 
must be changed more than four times per day contemplates a 
60 percent evaluation; the use of absorbent materials which 
must be changed two to four times per day contemplates a 40 
percent evaluation; and the use of absorbent materials which 
must be changed less than two times per day contemplates a 20 
percent evaluation.

Urinary frequency with a daytime voiding interval of less 
than one hour, or; awakening to void five or more times per 
night contemplates a 40 percent evaluation; a daytime voiding 
interval between one and two hours or; awakening to void 
three to four times per night contemplates a 20 percent 
evaluation; and a daytime voiding interval of between two and 
three hours or; awakening to void two times per night 
contemplates a 10 percent evaluation.

Based on the veteran's contentions that he uses the bathroom 
six to seven times in an eight hour period (although he does 
not differentiate between nighttime and daytime frequency), 
the Board finds that he has met the criteria for a 40 percent 
evaluation based on urinary frequency.  The Board notes that 
the urinary frequency criteria for a 40 percent evaluation 
require the daytime voiding interval to be less than one 
hour, or, if during the night, the claimant must awaken to 
void five or more times.  Although the veteran's own 
statements that he voids approximately every hour and fifteen 
minutes are uncorroborated by the evidence of record, the 
Board will grant a 40 percent evaluation under the principles 
of the benefit of the doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  His reported complaints on the 
August 1998 VA examination of increased voiding difficulties 
since the prostatectomy surgery lend an acceptable degree of 
credibility to his statements made for purposes of this claim 
for benefits such that the Board finds under 38 C.F.R. § 4.7, 
the disability more nearly approximates the criteria for the 
next higher disability rating of 40 percent.

A preponderance of the evidence is clearly against 
entitlement to a 60 percent rating based on a voiding 
dysfunction since the evidence, in particular, the recent VA 
examination of August 1998, does not reflect that his stress 
incontinence has required the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.


ORDER

Entitlement to a 40 percent rating for residuals of radical 
retropubic prostatectomy is granted, subject to the laws and 
regulations granting the disbursement of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

